Exhibit 10.1
For Immediate Release
Omagine Graphic [omaginegraphic.jpg]
Omagine Project


Letter of Intent between Omagine LLC and BNP Paribas




NEW YORK, January 22, 2013 – Omagine, Inc. (OTCQB: OMAG) today announced that
its 60% owned subsidiary Omagine LLC, BNP Paribas, Wholesale Banking, Bahrain
through its Corporate & Investment Banking department (“BNP Paribas CIB”)  and
BNP Paribas Real Estate Property and Management LLC (“BNP Paribas Real Estate”)
have signed a non-binding letter of intent (“LOI”) memorializing the parties
discussion and proposal as set out below with regards to the Omagine Project:
 
(a)
Omagine LLC intends to appoint BNP Paribas CIB as the financial advisor to
Omagine LLC and to arrange the financing for the Omagine Project, including
evaluating various funding, capital and debt structures available to Omagine
LLC; and

 
(b)
Omagine LLC intends to appoint BNP Paribas Real Estate for real estate advisory
services to Omagine LLC and to assist Omagine LLC by, among other things,
providing a full financial feasibility assessment and a market feasibility study
for the Omagine Project. This study will be utilized by BNP Paribas CIB in
arranging the project financing.

 
The Omagine Project is planned to be developed on one million square meters
(equal to approximately 245 acres) of beachfront land facing the Gulf of Oman
(the "Omagine Site") just west of the capital city of Muscat and approximately
six miles from Muscat International Airport. It is presently planned to be an
integration of cultural, heritage, educational, entertainment and residential
components, including: a "high culture" theme park containing seven pearl shaped
buildings, each approximately 60 feet in diameter, associated exhibition
buildings, a boardwalk, an open air amphitheater and stage; open space green
areas; a canal and an enclosed harbor and marina area; associated retail shops
and restaurants, entertainment venues, boat slips, and docking facilities; a
five-star resort hotel, a four-star resort hotel and possibly a three or
four-star hotel; commercial office buildings; shopping and retail establishments
integrated with the hotels, and approximately two thousand residences to be
developed for sale.

Frank J. Drohan, president of Omagine, Inc. and Managing Director of Omagine
LLC, remarked: “This affiliation with BNP Paribas - the third largest bank in
the world - is an extraordinary milestone on the Omagine Project’s path to rapid
development. BNP Paribas brings some of the world’s finest, most experienced
financial minds. Their task is to achieve the successful financial closing
necessary to assure the realization of the Omagine Project. In addition Omagine
LLC will be well served by a firm with some of the broadest and deepest MENA
Region real-estate experience. We could not be more delighted.”
 
 
1

--------------------------------------------------------------------------------

 
 
About Omagine, Inc.
 
Omagine, Inc. (the Company”) is focused on real-estate, entertainment and
hospitality development opportunities in the Middle East and North Africa (“MENA
Region”).  The Company’s mission is to develop, own and operate innovative
projects in the MENA Region which have tourism components that are thematically
imbued with culturally aware, historically faithful, and scientifically accurate
entertainment experiences.
 
Governments in the MENA Region are seeking to diversify their economies through
projects that create employment and tourism destinations. It is the Company’s
opinion that this strategic vision combined with the substantial financial
resources in the MENA Region will continue to present superb development
opportunities. The Company focuses on the design and development of unique
tourism destinations. The Omagine Project is planned to be developed in the
Sultanate of Oman.
 
About Omagine LLC
 
Omagine LLC is a limited liability company organized under the laws of the
Sultanate of Oman to design, develop, finance, construct, manage, own and
operate the Omagine Project.
 
The shareholders of Omagine LLC are: Omagine, Inc. (the Company) (60%); Office
of Royal Court Affairs (representing His Majesty Sultan Qaboos, the ruler of
Oman) (25%); and Consolidated Contractors International Company, SAL, a
multi-national company with $5.5 billion in annual revenue and 120,000 employees
worldwide) (15%).
 
Pursuant to the provisions of an Omagine LLC shareholders’ agreement (the
“Shareholder Agreement”), the Omagine LLC shareholders have agreed to invest (i)
a cash investment amount of approximately $70.1 million (the “Cash Investment”),
plus (ii) an as yet undetermined non-cash “payment-in-kind” amount representing
the value of the land constituting the Omagine Site. Pursuant to the terms of
the Shareholder Agreement, the Cash Investment will be invested in three stages.
 
Shareholders, investors or interested parties may also visit the Company’s
website at www.omagine.com.
 
Contact:
 
Omagine, Inc.
Corporate Inquiries
Charles P. Kuczynski, Vice-President
(212) 563-4141
charles.kuczynski@omagine.com
 


 
This press release does not constitute an offer to sell any securities or a
solicitation of an offer to purchase any securities. This press release may
contain forward-looking statements within the meaning of the Private Securities
Litigation Reform Act of 1995. The risks and uncertainties that may affect the
operations, performance development and results of Omagine, Inc.’s business are
detailed in the Company's SEC reports. The Company urges investors to read the
SEC Reports and cautions that future events rarely develop exactly as forecast,
and the best estimates routinely require adjustment.
 
 
 
 
 
 
2